Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the claims filed on November 27, 2019. Claim(s) 1-18 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0038197, filed on April 2, 2019.

Claim Objections
Claim 8 objected to because of the following informalities:  “…updating s weight value…”.  Appropriate correction is required. For Examination purposes, the Examiner will interpret the claimed portion as “…updating a weight value…”
Claim 10 objected to because of the following informalities:  “…the first class of s second domain…”.  Appropriate correction is required. For Examination purposes, the Examiner will interpret the claimed portion as “…the first class of a second domain …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673).
As per independent claim 1, Zhang discloses a domain adaptation method, executed by a computing device comprising: extracting first feature data, second feature data, third feature data, and fourth feature data from multiple data sets by a feature extraction layer (See Paragraphs [0097]-[0098]: The feature extraction unit is configured to extract a lower-layer feature and a 
While Zhang teaches a method as described above, Zhang may not explicitly teach training the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets.
Wang teaches a method for training the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang to include training the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang with Wang with the motivation of improving cost efficiency (See Background of Wang in Paragraph [0003]).
As per claim 2, Zhang/Wang discloses the method of claim 1 as described above. Zhang further teaches wherein the first domain has at least one same class as the second domain (See Paragraph [0147]: The source domain image data is image data labeled with a category label and the target domain image data is image data labeled without a category label, there is a difference between the domains, however the Examiner is interpreting the two domains to have at least one same class as the domains are utilized to sort image data.).
As per claim 3, Zhang/Wang discloses the method of claims 1-2 as described above. Zhang may not explicitly teach wherein the first domain and second domain are domains that include medical data sets, and wherein the class comprises at least one class among class that indicates positive or negative, class that indicates disease type and class that indicates tumor type.
Wang teaches a method wherein the first domain and second domain are domains that include medical data sets (See Paragraph [0026]: The reconstruction module is trained to reconstruct tomographic images from a set of tomographic data from an individual undergoing examination or screening, which the Examiner is interpreting to encompass medical data sets.), and wherein the class comprises at least one class among class that indicates positive or negative, class that indicates disease type and class that indicates tumor type (See Paragraph [0026]: The reconstruction module and radiomics module can extract features from images of exemplary illnesses and/or conditions, such as tumors, cancers, or etc., which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang to include wherein the first domain and second domain are domains that include medical data sets, and wherein the class comprises at least one class among class that indicates positive or negative, class that 
As per claim 7, Zhang/Wang discloses the method of claim 1 as described above. Zhang further teaches wherein training the feature extraction layer and the output layer comprises updating a weight value of the feature extraction layer by back propagation of errors based on difference between inverted label that inverted ground truth domain label and a domain prediction value acquired from the first discriminator (See Paragraphs [0101]-[0103]: A process is described to utilize a back propagation algorithm for an error-loss-centered backpropagation processing intended to obtain a weight matrix of an optimal super-resolution model and the higher-layer feature output by the higher-layer feature extraction subunit is input into the task unit by a labeled source domain data is processed by the feature extraction unit to output the higher-layer feature, and then a label is output, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Zhang/Wang discloses the method of claims 1 and 7 as described above. Zhang further teaches wherein updating a weight value of the feature extraction layer comprises updating a weight value of the feature extraction layer by back propagation of errors based on a difference between an inverted label that inverted ground truth domain label and a domain prediction value acquired from the second discriminator, only if learning accuracy of the output layer is greater than or equal to a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0162]-[0168]: A threshold is set, and then image data whose confidence is greater than the threshold is selected from the target domain image data as the 
As per claim 9, Zhang/Wang discloses the method of claims 1 and 7 as described above. Zhang further teaches	classifying classes by receiving the first feature data, the second feature data, the third feature data and the fourth feature data and outputting class classification result in an output layer, wherein the updating weight value of the feature extraction layer comprises increasing importance of the output layer in back propagation of the inverted label if learning accuracy of the output layer is less than a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0132]-[0153]: A process is described for identifying adaptive thresholds that is a part of the process to set a weight of the target domain training sample data based on a first result corresponding to the target domain training sample data, where the weight can be set at a higher or smaller weight set based on a similarity between the predicted value and the distribution of the source or target domain data, and the output is a classification of the image, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 10, Zhang discloses a domain adaptation apparatus comprising: a memory that stores one or more computer-executable instructions (See Paragraph [0027]: The training device includes a memory and a processor coupled to the memory.); and a processor (See Paragraph [0027]: The training device includes a memory and a processor coupled to the memory.)configured to, by executing the stored one or more instructions: extract first feature 
While Zhang teaches an apparatus as described above, Zhang may not explicitly teach train the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets.
Wang teaches an apparatus for train the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang to include training the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed 
As per claim 11, Zhang/Wang discloses the apparatus of claim 10 as described above. Zhang further teaches wherein the first domain has at least one same class as the second domain (See Paragraph [0147]: The source domain image data is image data labeled with a category label and the target domain image data is image data labeled without a category label, there is a difference between the domains, however the Examiner is interpreting the two domains to have at least one same class as the domains are utilized to sort image data.).
As per claim 12, Zhang/Wang discloses the apparatus of claims 10-11 as described above. Zhang may not explicitly teach wherein the first domain and the second domain are domains that include medical data sets, and wherein the class comprises at least one class among class that indicates positive or negative, class that indicates a disease type, and class that indicates a tumor type.
Wang teaches an apparatus wherein the first domain and the second domain are domains that include medical data sets, and wherein the class comprises at least one class among class that indicates positive or negative, class that indicates a disease type, and class that indicates a tumor type (See Paragraph [0026]: The reconstruction module is trained to reconstruct tomographic images from a set of tomographic data from an individual undergoing examination or screening, which the Examiner is interpreting to encompass medical data sets.), and wherein the class comprises at least one class among class that indicates positive or negative, class that indicates disease type and class that indicates tumor type (See Paragraph [0026]: The reconstruction module and radiomics module can extract features from images of exemplary illnesses and/or conditions, such as tumors, cancers, or etc., which the Examiner is interpreting to 
As per claim 16, Zhang/Wang discloses the apparatus of claim 10 as described above. Zhang further teaches wherein a weight value of the feature extraction layer is configured to be updated by back propagation of errors based on difference between inverted label that inverted ground truth domain label and domain prediction value acquired from the first discriminator (See Paragraphs [0101]-[0103]: A process is described to utilize a back propagation algorithm for an error-loss-centered backpropagation processing intended to obtain a weight matrix of an optimal super-resolution model and the higher-layer feature output by the higher-layer feature extraction subunit is input into the task unit by a labeled source domain data is processed by the feature extraction unit to output the higher-layer feature, and then a label is output, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 17, Zhang discloses a non-transitory computer-readable medium storing instructions to cause a computing device to: extract first feature data, second feature data, third feature data, and fourth feature data from multiple data sets by a feature extraction layer (See Paragraphs [0097]-[0098]: The feature extraction unit is configured to extract a lower-layer feature and a higher-layer feature of input data, which the Examiner is 
While Zhang teaches a computer-readable medium as described above, Zhang may not explicitly teach train the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets.
Wang teaches a computer-readable medium for train the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Zhang to include training the second discriminator using the fourth feature data extracted from a fourth data set that corresponds to the second class of the second domain among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify .
Claims 4-6, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673) in further view of Ramsay et al. (U.S. Patent Pre-Grant Publication No. 2018/0109698).
As per claim 4, Zhang/Wang discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first domain corresponds to 2D images and wherein the second domain corresponds to 3D images.
Ramsay teaches a method wherein the first domain corresponds to 2D images and wherein the second domain corresponds to 3D images (See Paragraph [0285]: The images that are utilized in both 2D image format and 3D image format, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang’s ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include wherein the first domain corresponds to 2D images and wherein the second domain corresponds to 3D images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
As per claim 5, Zhang/Wang discloses the method of claims 1 and 4 as described above. Zhang/Wang may not explicitly teach wherein the first data set and the third data set comprise 
Ramsay teaches a method wherein the first data set and the third data set comprise full- field digital mammography (FFDM) images and wherein the second data set and the fourth data set comprise digital breast tomosynthesis (DBT) images (See Paragraph [0285]: The modalities that can be utilized are 3D Tomosynthesis and Full Field Digital Mammography, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang’s ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include wherein the first data set and the third data set comprise full- field digital mammography (FFDM) images and wherein the second data set and the fourth data set comprise digital breast tomosynthesis (DBT) images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
As per claim 6, Zhang/Wang discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first data set and the third data set comprise single-layer images and wherein the second data set and the fourth data set comprise multi-layer images.
Ramsay teaches a method wherein the first data set and the third data set comprise single-layer images and wherein the second data set and the fourth data set comprise multi-layer images (See Paragraphs [0159]-[0164]: The images can be utilized in a multi-channel matrix and can also be utilized in a single-layer, which the Examiner is interpreting to encompass the claimed 
As per claim 13, Zhang/Wang discloses the apparatus of claim 10 as described above. Zhang/Wang may not explicitly teach wherein the first domain corresponds to 2D images and the second domain corresponds to 3D images.
Ramsay teaches an apparatus wherein the first domain corresponds to 2D images and the second domain corresponds to 3D images (See Paragraph [0285]: The images that are utilized in both 2D image format and 3D image format, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang’s ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang/Wang to include wherein the first domain corresponds to 2D images and wherein the second domain corresponds to 3D images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
As per claim 14, Zhang/Wang discloses the apparatus of claims 10 and 13 as described above. Zhang/Wang may not explicitly teach wherein the first data set and the third data set comprise full-field digital mammography (FFDM) images and the second data set and the fourth data set comprise digital breast tomosynthesis (DBT) images.
Ramsay teaches an apparatus wherein the first data set and the third data set comprise full-field digital mammography (FFDM) images and the second data set and the fourth data set comprise digital breast tomosynthesis (DBT) images (See Paragraph [0285]: The modalities that can be utilized are 3D Tomosynthesis and Full Field Digital Mammography, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang’s ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Zhang/Wang to include wherein the first data set and the third data set comprise full- field digital mammography (FFDM) images and wherein the second data set and the fourth data set comprise digital breast tomosynthesis (DBT) images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
As per claim 15, Zhang/Wang discloses the apparatus of claim 10 as described above. Zhang/Wang may not explicitly teach wherein the first data set and third data set comprise single-layer images and the second data set and fourth data set include multi-layer images.
Ramsay teaches an apparatus wherein the first data set and third data set comprise single-layer images and the second data set and fourth data set include multi-layer images (See Paragraphs [0159]-[0164]: The images can be utilized in a multi-channel matrix and can also be 
As per claim 18, Zhang/Wang discloses the computer-readable medium of claim 17 as described above. Zhang/Wang may not explicitly teach wherein the first domain corresponds to 2D images and the second domain corresponds to 3D images.
Ramsay teaches computer-readable medium wherein the first domain corresponds to 2D images and the second domain corresponds to 3D images (See Paragraph [0285]: The images that are utilized in both 2D image format and 3D image format, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang’s ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Zhang/Wang to include wherein the first domain corresponds to 2D images and the second domain corresponds to 3D images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. Patent Pre-Grant Publication No. 2020/0193269), describes a recognizer that includes a shared encoder to extract feature of an input image in a source and a target domain, Virkar et al. (U.S. Patent Pre-Grant Publication No. 2010/0063948), describes methods, systems, and machines for training machines to categorize data and/or recognize patterns in data providing one or more training data, and Venkateswara et al. (“Deep-Learning Systems for Domain Adaptation in Computer Vision: Learning Transferable Feature Representations”), describes utilizing neural networks in domain adaptation based on deep learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626